Piche v Synergy Tooling Sys., Inc. (2017 NY Slip Op 05409)





Piche v Synergy Tooling Sys., Inc.


2017 NY Slip Op 05409


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND SCUDDER, JJ. (Filed June 30, 2017.) 


MOTION NO. (619/17) CA 16-01958.

[*1]LLOYD PICHE, PLAINTIFF-APPELLANT, 
vSYNERGY TOOLING SYSTEMS, INC., C..M. ELECTRIC, INC., DEFENDANTS-RESPONDENTS, AND N. CHOOPS PAINTING AND DECORATING, INC., DEFENDANT.
SYNERGY TOOLING SYSTEMS, INC., THIRD-PARTY PLAINTIFF,
vAMHERST ACOUSTICAL, INC., THIRD-PARTY DEFENDANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.